DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           IRYANA CRESCI,
                              Appellant,

                                    v.

              THE GAP STORES, INC., d/b/a OLD NAVY,
                           Appellee.

                              No. 4D18-1147

                         [November 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502016CA007432XXXXMB.

  Cameron W. Eubanks of Mase Mebane & Briggs, P.A., Miami, for
appellant.

  Alyssa M. Reiter of Wicker Smith O'Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.